Exhibit 16.1 October 1, 2012 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: I have read the statements included under Item 4.01 in the Form 8-K dated September 27, 2012 of Bio-Matrix Scientific Group, Inc. (the "Company") to be filed with the Securities and Exchange Commission and I agree with such statements insofar as they relate to my dismissal.I cannot confirm or deny the appointment of Anton and Chia, Very truly yours, /s/ John Kinross-Kennedy John Kinross-Kennedy, CPA Irvine, California October 1, 2012
